19-10971-smb            Doc 506        Filed 11/06/19 Entered 11/06/19 10:34:44                       Main Document
                                                     Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
    In re:                                                      )        Chapter 11
                                                                )
    SIZMEK INC., et al.,1                                       )        Case No. 19-10971(SMB)
                                                                )
                                       Debtors.                 )        (Jointly Administered)
                                                                )

        ORDER PURSUANT TO BANKRUPTCY CODE SECTION 1121(d) EXTENDING
       DEBTORS’ EXCLUSIVE PERIODS TO FILE A CHAPTER 11 PLAN AND SOLICIT
            ACCEPTANCES THEREOF AND GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors-in-possession

(collectively, “Debtors”) for entry of an order (this “Order”) under Bankruptcy Code Section 1121(d):

(a) extending Debtors’ Filing Exclusivity Period through and including November 15, 2019, and

Debtors’ Solicitation Exclusivity Period through and including January 13, 2020, without prejudice

to Debtors’ right to seek further extensions to the Exclusivity Periods; and (b) granting related relief;

and this Court having jurisdiction to consider the Motion and the relief requested therein pursuant to

28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief requested therein being a

core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant

to 28 U.S.C.§§ 1408 and upon the Certificate of No Objection Regarding Debtors’ Third Motion for

an Order Pursuant to Bankruptcy Code Section 1121(d) Extending Debtors’ Exclusive Periods to

File a Chapter 11 Plan and Solicit Acceptances Thereof and Granting Related Relief [Docket No.

502]; and due and sufficient notice of the Motion and opportunity for objections having been



1
      Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
      include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies, Inc. (6402);
      Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and X Plus Two
      Solutions, LLC (4914). The location of the Debtors’ service address for purposes of these chapter 11 cases is:
      Realization Services, Inc. Att.: Melanie Browne, P.O. Box 189, Bedford Hills, NY 10507.

2
      Capitalized terms used in this Order but not otherwise defined herein shall have the meanings ascribed to such
      terms in the Motion.
19-10971-smb        Doc 506     Filed 11/06/19 Entered 11/06/19 10:34:44            Main Document
                                              Pg 2 of 3


provided; and it appearing that no other or further notice need be provided; and the relief requested

being a reasonable exercise of Debtors’ sound business judgment consistent with their fiduciary

duties and in the best interests of Debtors, their estates, and their creditors; and this Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the relief

granted herein; and after due deliberation and sufficient cause appearing therefor it is hereby:

             ORDERED, ADJUDGED, AND DECREED THAT:

       1.      The Motion is GRANTED as set forth herein.

       2.      Pursuant to Bankruptcy Code Section 1121(d), Debtors’ Filing Exclusivity Period in

which to file a chapter 11 plan is extended through and including November 15, 2019.

       3.      Pursuant to Bankruptcy Code Section 1121(d), Debtors’ Solicitation Exclusivity

Period in which to solicit acceptances of a chapter 11 plan is extended through and including January

13, 2020. For the avoidance of doubt, no other party may file a competing plan of reorganization

during Debtors’ Solicitation Exclusivity Period.

       4.      Nothing herein shall prejudice (a) Debtors’ right to seek further extensions of the

Exclusivity Periods as may be necessary or appropriate or (b) the right of any party in interest to seek

to reduce the Exclusivity Periods for cause in accordance with Bankruptcy Code Section 1121(d).

       5.      The terms and conditions of this Order shall be immediately effective and enforceable

upon entry of this Order.

       6.      Debtors are authorized and empowered to take all actions necessary to implement the

relief granted in this Order.




                                                   2
19-10971-smb       Doc 506      Filed 11/06/19 Entered 11/06/19 10:34:44              Main Document
                                              Pg 3 of 3


       7.      This Court shall retain jurisdiction with respect to all matters arising from or related to

the implementation or interpretation of this Order.


                                                  /s/ STUART M. BERNSTEIN
 Dated: November 6, 2019
 New York, New York                             THE HONORABLE STUART M. BERNSTEIN
                                                UNITED STATES BANKRUPTCY JUDGE




                                                   3
